EXHIBIT FORM OF GRANT OF EMPLOYEE STOCK OPTION Date: Re: Employee Incentive Stock Option The Committee or, as applicable, Subcommittee, which administers The 2008 Equity Participation Plan of Caraco Pharmaceutical Laboratories, Ltd. (the “Plan”), hereby grants you (the “Grantee”) an employee incentive stock option (the “Option”), pursuant to the Plan, in consideration for your rendering faithful and efficient service to the Company.Certain capitalized terms used in this agreement (the “Agreement”) are defined herein. Certain capitalized terms used in this Agreement, which are not defined herein, have the meanings indicated for such terms in Article I of the Plan. As used herein reference to the “Company” refers to Caraco Pharmaceutical Laboratories, Ltd. 1. Stock Option. The Option entitles the Grantee (and such Grantee’s permitted transferee as described in paragraph 3(a) below)(each such person, a “Purchaser”) to purchase up to the number of shares of the Company’s Common Stock, no par value (the “Option Shares”), specified below opposite such Grantee’s name, at an option price of$ per share, the Fair Market Value of the Company’s Common Stock at the close of business on the date prior to the grant (the “Option Price”), subject to the terms and conditions of this Agreement: Grantee Number of Option Shares 2. Additional Terms. The Option is also subject to the following provisions: (a) Exercisability.The Option may be exercised and Option Shares may be purchased at any time and from time to time after the execution of this Agreement, subject to the vesting limitations imposed by paragraph 2(b) of this Agreement. The Option Price for Option Shares shall be paid in full (i) in cash or by check by the Purchaser of such Option Shares to the Secretary of the Company for the shares with respect to which the Option, or portion thereof, is exercised; (ii) in whole or in part, through the delivery of shares of Common Stock owned by the Purchaser, duly endorsed for transfer to the Company with a Fair Market Value on the date of delivery equal to the aggregate exercise price of the Option or exercised portion thereof; (iii) in whole or in part, through the surrender of shares of Common Stock then issuable upon exercise of the Option having a Fair Market Value on the date of Option exercise equal to the aggregate exercise price of the Option or exercised portion thereof; (iv) in whole or in part, through the delivery of a notice that the Purchaser has placed a market sell order with a broker with respect to shares of Common Stock then issuable upon exercise of the Option, and that the broker has been directed to pay a sufficient portion of the net proceeds of the sale to the Company in satisfaction of the Option exercise price (a “cashless exercise”); or (v) through any combination of the consideration provided in the foregoing subparagraphs (i), (ii), (iii) and (iv).Option Shares acquired by Purchaser under this Agreement are hereinafter referred to as the “Exercise Shares.” (b) Vesting/Exercisability. (i) Grantee may only exercise the Option to purchase Option Shares to the extent that such Option has vested and become exercisable with respect to such Option Shares.Except as otherwise provided in Paragraph 2(b)(ii) below, the Option Shares will vest and become exercisable in accordance with the following schedule, if as of each such date the Grantee is still employed with the Company: Date Cumulative Percentage of Option Shares Vested and Exercisable 1st Anniversar 33 1/3% 2nd Anniversary 33 1/3% 3rd Anniversary 33 1/3% Option Shares, which have become vested and exercisable, are referred to herein as “Vested Shares” and all other Option Shares are referred to herein as “Unvested Shares.” (ii) Upon the occurrence of a Change in Control of the Company, each Option shall vest and all Unvested Shares shall become Vested Shares if, but only if, the Grantee is employed by the Company or any of its subsidiaries on the date of such occurrence. (c) Procedure For Exercise. Subject to the vesting limitation of Paragraph 2(b) above, a Purchaser may exercise all or any portion of the Option, so long as it is valid and outstanding, at any time and from time to time prior to its termination by delivering written notice to the Company as provided in Section 5.2 of the Plan and written acknowledgement substantially in the form of Exhibit “A” hereto that such Purchaser has read, and has been afforded an opportunity to ask questions of the Company’s management regarding all financial and other information provided to Purchaser concerning the Company, together with payment of the Option Price times the number of Option Shares purchased. 3. Transferability Of The Option. (a) The Grantee shall not sell, transfer, assign, pledge or otherwise dispose of (a “Transfer”) any interest in any Option with respect to any Unvested Shares. Any Option with respect to any Vested Shares of the Grantee shall not be Transferred other than as a result of the death of such Grantee, testate or intestate, and the restrictions herein shall apply to any Transfer by any such permitted transferee. (b) The Company may assign its rights and delegate its duties under this Agreement. 4. Transferability Of Exercise Shares. (a)No Purchaser shall Transfer any Exercise Shares or any interest therein except in accordance with the provisions of this Agreement.Purchaser shall promptly notify the Company of any disposition of shares of common stock acquired upon the exercise of the Option within (i) two years from the date of grant (including the date the Option is modified, extended or renewed for purposes of Section 424(h) of the Code), or (ii) one year after the exercise of the Option. (b)No holder of any Exercise Shares may Transfer any such shares (except pursuant to an effective registration statement and/or re-offer prospectus or Rule 144, as applicable, under the Securities Act) without first delivering to the Company an opinion of counsel (reasonably acceptable in form and substance to the Company) that neither registration nor qualification under the Securities Act and applicable state securities law is required in connection with such Transfer. 5. Conformity With Plan. The Option is intended to conform in all respects with, and is subject to all applicable provisions of, the Plan, which is incorporated herein by reference.Inconsistencies between this Agreement and the Plan shall be resolved in accordance with the terms of the Plan, except as modified by Paragraph 2(b)(ii) of this Agreement. By executing this Agreement, the Grantee acknowledges receipt of the Plan and agrees to be bound by all of the other terms of the Plan. 6. Employment. Notwithstanding any contrary oral representation or promises made to the Grantee prior to or after the date hereof, the Grantee and the Company acknowledge that such Grantee’s employment with the Company is and will continue to be subject to the willingness of each to continue such employment and nothing set forth herein or otherwise confers any right or obligation on such Grantee to continue in the employ of the Company or shall affect in any way such Grantee’s right or the right of the Company to terminate such Grantee’s employment at any time, for any reason, with or without cause, subject to any applicable employment agreement between Grantee and the Company. 7. Adjustment. There shall be made appropriate and proportionate adjustments to the terms of the Option to reflect any stock dividend, stock split, combination or exchange of shares, merger, consolidation, other change in the capitalization of the Company which is similar, in its substantive effect upon the Plan or the Option, spin-off, spin-out or other distribution of assets to shareholders or any acquisition of the Company’s stock or assets similar in its substantive effect upon the Plan or Option. In the event of any adjustments described in the preceding sentence, any and all new, substituted, or additional securities or other property to which any Purchaser is entitled by reason of the Option shall be immediately subject to such Option and be included in the word “Option Shares” for all purposes of such Option with the same force and effect as the Option Shares presently subject to such Option. After each such event, the number of Option Shares and/or the Option Price shall be appropriately adjusted. 8. Share Legend. Unless the Exercise Shares are the subject of an effective registration statement and/or re-offer prospectus, as applicable, all certificates representing any Exercise Shares subject to the provisions of this Agreement shall have endorsed thereon the following legend: “THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF , HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER AND CERTAIN OTHER AGREEMENTS SET FORTH IN A GRANT OF EMPLOYEE STOCK OPTION BETWEEN THE COMPANY AND EMPLOYEE OF THE COMPANY DATED . A COPY OF SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL PLACE OF BUSINESS WITHOUT CHARGE.” In addition, all certificates representing any Exercise Shares of affiliates of the Company (generally, directors, executive officers and holders of more than 10% of the outstanding shares of the Company) shall have endorsed thereon the following legend: THE REGISTERED HOLDER OF THE SHARES REPRESENTED BY THE CERTIFICATE MAY BE AN AFFILIATE (AS SUCH TERM IS DEFINED BY RULE 144 (“RULE 144”) PROMULGATED UNDER THE SECURITIES ACT OF 1(THE “SECURITIES ACT”)) OF THE COMPANY.IF SUCH HOLDER IS AN AFFILIATE OF THE COMPANY, THESE SHARES MAY ONLY BE SOLD, TRANSFERRED OR ASSIGNED PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR IN ACCORDANCE WITH THE TERMS OF RULE 144 OR ANOTHER EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT. 9. Investment Representations. Upon the purchase of Option Shares hereunder, the Purchaser thereof shall execute and deliver to the Company a letter, substantially in the form attached hereto as Exhibit “A”, confirming such Purchaser’s investment representation. 10. Expiration. Grantee’s Option shall expire (a) with respect to Vested/Unvested Shares, at the earlier of (i) a determination by the Committee or, as applicable, Subcommittee, that the Grantee has been grossly negligent in the performance of his duties to the Company; (ii) termination of Grantee’s employment with the Company;or (iii) at 5:00 p.m., Detroit time, on the sixth Anniversary of the date hereof. Further, notwithstanding the above, with respect to Vested Shares, if the termination of Grantee’s employment is due to death, disability or Termination Without Cause, then the Option shall expire on the earlier of (i) the 90th day following the termination of Grantee’s employment; or (ii) until 5:00 p.m., Detroit time, on the sixth anniversary of the date hereof. Further, notwithstanding the above, with respect to Vested Shares, if, following cessation of Grantee’s service to the Company for whatever reason, the Company discovers that Grantee engaged in conduct that would have justified Removal for Cause, Grantee’s Option shall expire immediately on the date of such discovery and any proceeds, gains or other economic benefit actually or constructively received by Grantee upon any exercise of the Option or upon the receipt or resale of any Common Stock underlying the Option, must and shall be paid to the
